                                       Case 2:20-cv-00822-JCM-EJY Document 6 Filed 05/26/20 Page 1 of 2



                                   1   Jordan T. Smith, Esq., Bar No. 12097
                                       jts@pisanellibice.com
                                   2   PISANELLI BICE PLLC
                                       400 South 7th Street, Suite 300
                                   3   Las Vegas, NV 89101
                                       Telephone: 702.214.2100
                                   4   Facsimile: 702.214.2101

                                   5   Bridget M. Polloway, Esq. (pro hac vice forthcoming)
                                       KELLEY DRYE & WARREN LLP
                                   6   One Jefferson Road, Second Floor
                                       Parsippany, NJ 07054
                                   7   Telephone: (973) 503-5900
                                       Facsimile: (973) 503-5950
                                   8
                                       Attorneys for Defendant
                                   9   Kohl’s Department Stores, Inc.

                                  10                               UNITED STATES DISTRICT COURT

                                  11                                      DISTRICT OF NEVADA
400 SOUTH 7TH STREET, SUITE 300




                                  12   JOANNA PANAGOTOPULOS,                             Case No.:     2:20-cv-00822- JMC-EJY
  LAS VEGAS, NEVADA 89101
     PISANELLI BICE PLLC




                                  13                               Plaintiff,            STIPULATION AND ORDER FOR
                                       v.                                                EXTENSION OF TIME FOR
                                  14                                                     DEFENDANT TO RESPOND TO
                                       KOHL'S INC.,                                      THE COMPLAINT
                                  15
                                                                     Defendant.          (First Request)
                                  16
                                  17
                                  18          Defendant Kohl's Department Stores, Inc., misnamed as Kohl’s Inc. (“Defendant”) and
                                  19   Plaintiff Joanna Panagotopulos (“Plaintiff”), by and through their respective counsel of record,
                                  20   hereby stipulate and agree, pursuant to Local Rules 6-1, 6-2, and 7-1, and subject to this Court's
                                  21   approval, to a 30-day extension of time for Defendant to answer, move or otherwise respond to
                                  22   Plaintiff's Complaint. (Doc. #1.) The reason for this request is to allow Defendant to investigate
                                  23   Plaintiff’s claims, examine the possible resolution of Plaintiff’s claims, and, if necessary, to
                                  24   respond to the Complaint.
                                  25
                                  26
                                  27
                                  28
                                       Case 2:20-cv-00822-JCM-EJY Document 6 Filed 05/26/20 Page 2 of 2



                                   1          The parties agree that Defendant shall have a 30-day extension of time to answer, move or

                                   2   otherwise respond to Plaintiff’s Complaint from June 2, 2020 and shall have up to, and including,

                                   3   July 2, 2020 to respond to the Complaint. This is the parties' first request for an extension of this

                                   4   deadline.

                                   5   Dated this 22nd day of May, 2020.              Dated this 22nd day of May, 2020.

                                   6   PISANELLI BICE PLLC                            KIND LAW

                                   7   By:    /s/ Jordan T. Smith                     By:   /s/ Michael Kind
                                              Jordan T. Smith, Esq., #12097                 Michael Kind, Esq., #13903
                                   8          400 South 7th Street, Suite 300               8860 South Maryland Parkway, Suite 106
                                              Las Vegas, Nevada 89101                       Las Vegas, Nevada 89101
                                   9
                                       Attorneys for Defendant Kohl’s
                                  10   Department Stores, Inc.                        HAINES & KRIEGER, LLC

                                  11                                                  By:__ /s/ George Haines                       ____
                                                                                           George Haines
400 SOUTH 7TH STREET, SUITE 300




                                  12                                                       8985 S. Eastern Ave., Suite 350
  LAS VEGAS, NEVADA 89101




                                                                                           Henderson, Nevada 89123
     PISANELLI BICE PLLC




                                  13
                                                                                      Attorneys for Plaintiff Joanna Panagotopolus
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19                                                 IT IS SO ORDERED:

                                  20
                                  21                                                 UNITED STATES DISTRICT JUDGE
                                  22
                                                                                     DATED:       May 26, 2020
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
